Fourth Court of Appeals
                                  San Antonio, Texas
                                         August 5, 2016

                                      No. 04-16-00269-CV

               IN THE ESTATE OF BILLYE M. HORMUTH, DECEASED,

                       From the Probate Court No 2, Bexar County, Texas
                                 Trial Court No. 2011PC4120
                           Honorable Tom Rickhoff, Judge Presiding


                                         ORDER
       By order dated June 6, 2016, appellant was informed the appellate record was complete
and was ordered to file his brief by July 6, 2016. By order dated July 12, 2016, appellant was
informed the brief was late and was ordered to show cause in writing by July 27, 2016 why this
appeal should not be dismissed for want of prosecution.

        On August 4, 2016, appellant filed a motion requesting an extension of time to file his
brief. The motion states appellant did not receive notice that the clerk’s record or supplemental
clerk’s records had been filed and was unaware appellant’s brief was due to be filed July 6, 2016.
However, this court’s orders dated June 2, 2016 and June 6, 2016 both reference the clerk’s
record and supplemental clerk’s records. Furthermore, this court’s order dated June 6, 2016
expressly set forth the deadline for filing appellant’s brief. It is therefore ORDERED that
appellant’s motion is DENIED. Appellant’s brief must be filed by August 12, 2016, or this
appeal will be dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a).



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court